
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 3542
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 19, 2010
			Received; read twice and referred to the
			 Committee on Rules and
			 Administration
		
		AN ACT
		To direct the Architect of the Capitol to
		  fly the flag of a State over the Capitol each year on the anniversary of the
		  date of the State’s admission to the Union.
	
	
		1.Short TitleThis Act may be cited as the
			 State Admission Day Recognition Act of
			 2010.
		2.Flying State Flag
			 Over Capitol on Anniversary of State’s Admission to Union
			(a)In
			 GeneralTo honor the
			 anniversary of each State’s admission to the Union, the Architect of the
			 Capitol shall fly the flag of the State over the Capitol each year on the
			 anniversary of the date of the State’s admission to the Union.
			(b)Effective
			 DateThe Architect of the Capitol shall fly the first flag of a
			 State over the Capitol under this section on the first December 7 which occurs
			 after the date of the enactment of this Act, in honor of the anniversary of the
			 admission of Delaware, the first State admitted to the Union.
			3.RegulationsThe Committee on House Administration of the
			 House of Representatives and the Committee on Rules and Administration of the
			 Senate may promulgate jointly such regulations as may be appropriate to carry
			 out this Act, including regulations permitting the Architect of the Capitol to
			 honor the District of Columbia, the Commonwealth of Puerto Rico, American
			 Samoa, Guam, the United States Virgin Islands, and the Northern Mariana Islands
			 by flying the flag of each such jurisdiction over the Capitol each year on an
			 appropriate date for that jurisdiction.
		
	
		
			Passed the House of
			 Representatives March 18, 2010.
			Lorraine C. Miller,
			Clerk
		
	
